                                                                       FILED
                                                                    IN CLERK'S OFFIC1:i
                                                              U.S. DISTRICT COURT E.D.N.V,
DMP:FJN
F. #2020R00621

UNITED STATES DISTRICT COURT
                                                                     AUS 13 2020        *
                                                                LONG iSLAND OFFICE
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - -X
UNITED STATES OF AMERICA                          INDICTMENT

       -against-                                  Cr. No.   CR 20                    3 Q8
                                                  (T. 18, U.S.C., §§ 33(a), 231 (a)(3) and 3551
JEREMY TRAPP,                                      et seq.)

                        Defendant.
                                                                         JOHNSON, JR. J.
                                     - -X
THE GRAND JURY CHARGES:                                                  POLLAK, M.J.
                                       COUNT ONE
                               (Destruction of Motor Vehicle)

              1.     On or about July 17, 2020, within the Eastern District of New York and

elsewhere, the defendant JEREMY TRAPP did willfully, with the intent to endanger the

safety of any person on board and any person whom he believed would board, and with a

reckless disregard for the safety of human life, damage, disable, destroy, tamper with and

attempt to damage, disable, destroy and tamper with a motor vehicle that was used,

operated and employed in interstate and foreign commerce, to wit: a New York City Police

Department vehicle in Brooklyn, New York.

               (Title 18, United States Code, Sections 33(a) and 3551 et seq.)
                                                                                             2

                                        COUNT TWO
                                       (Civil Disorder)

              2.     On or about July 17, 2020, within the Eastern District of New York and

elsewhere, the defendant JEREMY TRAPP did commit and attempt to commit acts to

obstruct, impede and interfere with any law enforcement officer lawfully engaged in the

lawful performance of his official duties incident to and during the commission of a civil

disorder which in any way and degree obstructed, delayed and adversely affected commerce

and the movement of any article and commodity in commerce and the conduct and

performance of any federally protected function.

             (Title 18, United States Code, Sections 23 l(a)(3) and 3551 et seq.)



                                                                A TRUE BILL


                                                    r~c23                   ~ t

                                                               FOREPERSON




SETH D. Du HARME
ACTING UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK
F. # 2020R0062 I
FORM DBD-34        No.
JUN. 85

                          UNITED STATES DISTRICT COURT
                                        EASTERN District of NEW YORK

                                             CRIMINAL DIVISION

                                 THE UNITED STATES OF AMERICA
                                                         vs.

                                                 JEREMY TRAPP,

                                                                                   Defendant.

                                              INDICTMENT
                                 (T. 18, U.S.C., §§ 33(a), 231 (a)(3) and 3551 e t ~

                         A true bill.

                   --     ~                     - - ~ - - - - - - - - - - -Foreperson
                                                                            ---

                   Filed in open court this _________________ day,

                   of ____________ A.D. 20 ____ _


                                                                                         Clerk



                   Bail,$ __________ _



                    Francisco J. Navarro, Assistant United States Attorney (718) 254-6007
